          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

GARY LEON WEBSTER                                          PLAINTIFF
ADC #114018

v.                     No. 3:19-cv-202-DPM

PLATINUM PROPERTIES of NEA,
LLC, Owner, Residences, EMIT
GAINES, Administrative Assistant,
Management, Platinum Properties of
NEA, LLC                                            DEFENDANTS

                           JUDGMENT
     Webster's complaint is dismissed without prejudice.



                               D.P. MarshalJr.
                               United States District Judge
